DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 10/6/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.  Claims 8-11 have been amended. 
The objection to the drawings has been withdrawn. 
The objection to the specification has been withdrawn. 
The rejection of claims 8-12 under 35 U.S.C. § 112(b) has been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-16, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a vehicle, comprising: at least two LiDAR devices configured to detect light reflected from objects proximate to the vehicle and generate LiDAR point cloud information based on the detected light, wherein a first LiDAR device is at a first position of the vehicle and is configured for a first starting angle and a first frequency, and a second LiDAR device is at a second position of the vehicle and is configured for a second starting angle and a second frequency; one or more computer-readable media storing computer-executable instructions; one or more processors communicatively coupled to the at least two LiDAR devices and configured to execute the computer executable instructions, the execution carrying out operations including: receiving first LiDAR point cloud information from the first LiDAR device and second LiDAR point cloud information from the second LiDAR device, receiving first timestamp information associated with the first LiDAR point cloud information and second timestamp information associated with the second LiDAR point cloud information, and in accordance with the first and second LiDAR point cloud information, first and second timestamp information, first starting angle, a first frequency, second starting angle, and second frequency, generating third point cloud information merging the first and second LiDAR point cloud information, wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure; and a control circuit communicatively coupled to the one or more processors, wherein the control circuit is configured to operate the vehicle based upon the third LiDAR point cloud information. 
Independent claim 16 recites a method comprising: on a vehicle: receiving first LiDAR point cloud information from a first LiDAR device and second LiDAR point cloud information from a second LiDAR device, wherein the first LiDAR device and the second LiDAR device are respectively configured to detect light reflected from objects proximate to the vehicle and generate LiDAR point cloud information based on the detected light, wherein the first LiDAR device is at a first position of the vehicle and is configured for a first starting angle and a first frequency, and the second LiDAR device is at a second position of the vehicle and is configured for a second starting angle and a second frequency; receiving first timestamp information associated with the first LiDAR point cloud information and second timestamp information associated with the second LiDAR point cloud information; and in accordance with the first and second LiDAR point cloud information, first and second timestamp information, first starting angle, a first frequency, second starting angle, and second frequency, generating third point cloud information according to merging the first and second LiDAR point cloud information, wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure; and operating the vehicle based upon the third LiDAR point cloud information. 
Independent claim 31 recites a non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a first device of a vehicle, the one or more programs including instructions which, when executed by the one or more processors, cause the first device to perform operations comprising: receiving first LiDAR point cloud information from a first LiDAR device and second LiDAR point cloud information from a second LiDAR device, wherein the first LiDAR device and the second LiDAR device are respectively configured to detect light reflected from objects proximate to the vehicle and generate LiDAR point cloud information based on the detected light, wherein the first LiDAR device is at a first position of the vehicle and is configured for a first starting angle and a first frequency, and the second LiDAR device is at a second position of the vehicle and is configured for a second starting angle and a second frequency; receiving first timestamp information associated with the first LiDAR point cloud information and second timestamp information associated with the second LiDAR point cloud information; and in accordance with the first and second LiDAR point cloud information, first and second timestamp information, first starting angle, a first frequency, second starting angle, and second frequency, generating third point cloud information according to merging the first and second LiDAR point cloud information, wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure; and operating the vehicle based upon the third LiDAR point cloud information. 
The claimed limitations 
as recited in combination in independent claim 1, in particular 
wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure 
as recited in combination in independent claim 16, in particular 
wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure 
and 
as recited in combination in independent claim 31, in particular 
wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure 
are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Pan et al. (CN 105738915), teaches a three-dimensional radar measuring method and a three-dimensional radar measuring device the method applied to a measuring tool composed of more than two two-dimensional laser radars, and the measuring tool further comprising a turntable and a central processor, and the laser radars being arranged on the turntable; the method comprises a model building step and a time calibration step, the model building step including the sub steps of acquiring sensor measurement output data, building a sensor model according to the measurement output data, getting an anti-sensor model according to the sensor model, using the anti-sensor model to estimate the position of a measured point according to the measurement output data to get first point cloud data, combining the first point cloud data of multiple time periods into second point cloud data, and combining the second point cloud data of multiple sensors to get a final three-dimensional point cloud (Abstract).
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations 
as recited in combination in independent claim 1, in particular 
wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure 
as recited in combination in independent claim 16, in particular 
wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure 
and 
as recited in combination in independent claim 31, in particular 
wherein generating the third point cloud information comprises generating a data structure representing voxels oriented in accordance with polar coordinates, wherein a respective point of the first LiDAR point cloud information or second LiDAR point cloud information is assigned to one of the voxels of the data structure. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645